DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant’s election without traverse of Species I, Embodiment 1A: Figure 1A (170), sub-Species 1: Figures 2, and Claims 1-19 in the reply filed on November 16, 2021 is acknowledged. Thus, Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 16, 2021.

Claim Objections
Claim 7 is objected to because of the following informalities:  the limitation should read “aluminum”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0001633 A1 to Huang et al. (“Huang”) in view of U.S. Patent Application Publication No. 2008/0286966 A1 to Hohage et al. (“Hohage”).							As to claim 1, although Huang discloses a high voltage semiconductor device, comprising: a high voltage electrically conductive structure (218); a step topography at or in the vicinity of the high voltage electrically conductive structure (218); and a layer stack (220) covering the step topography (See Fig. 2, ¶ 0018, ¶ 0019, ¶ 0020, ¶ 0021, ¶ 0022) (Notes: “high voltage” is a relative term such that the limitation is met by applying a relatively high bias to the semiconductor device during operation), Huang does not further disclose the layer stack comprising: an electrically insulating buffer layer; a SiC layer over the electrically insulating buffer layer; and a silicon nitride layer over the SiC layer or a nitrided surface region of the SiC layer.						However, Hohage does disclose the layer stack (206) comprising: an electrically insulating buffer layer (206A); a SiC layer (206B) over the electrically insulating buffer layer (206A); and a silicon nitride layer (206C) over the SiC layer (206B) or a nitrided surface region of the SiC layer (206B) (See Fig. 2, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0046, ¶ 0047, ¶ 0049, ¶ 0050).									In view of the teaching of Hohage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang to have the layer stack comprising: an electrically insulating buffer layer; a SiC layer over the electrically insulating buffer layer; and a silicon nitride layer over the SiC layer or a nitrided surface region of the SiC layer because the layer stack serves as a diffusion barrier with enhanced resistance against electromigration effects and good adhesion (See ¶ 0045, ¶ 0050).							As to claim 2, Huang further discloses wherein the step topography is formed by As to claim 3, Huang further discloses wherein the step topography is formed by a gate runner edge (See Fig. 2) (Notes: the limitation “gate runner edge” does not specify any specific structure such that Huang meets the claimed limitation. Further, Kahlil et al. (US 2020/0075479 A1) teaches applying an interconnect structure (52, 56, 62, 82) having a gate runner edge (See Fig. 2, ¶ 0023, ¶ 0024, ¶ 0025, ¶ 0027) such that appropriate bias can be applied as required).							As to claim 5, Huang in view of Hohage further discloses wherein the electrically insulating buffer layer (206A) comprises a nitrided top surface region (See Hohage ¶ 0049).													As to claim 7, Huang further discloses wherein the high voltage electrically conductive structure (218) comprises aluminium or copper (See Fig. 2, ¶ 0020).		As to claim 10, Huang in view of Hohage further discloses wherein: the step topography comprises a horizontal base and a vertical sidewall; and the SiC layer (220/206B) completely covers a corner region between the horizontal base and the vertical sidewall (See Huang Fig. 2).									As to claim 11, Huang in view of Hohage further discloses wherein the SiC layer (220/206B) further completely covers the vertical sidewall (See Huang Fig. 2).			As to claim 12, Huang in view of Hohage further discloses wherein the SiC layer (220/206B) is a conformal layer following the step topography (See Huang Fig. 2).		As to claim 13, Huang in view of Hohage further discloses wherein the electrically insulating buffer layer (220/206A) is a conformal layer following the step topography (See Huang Fig. 2).									As to claim 14, Huang in view of Hohage further discloses wherein the silicon nitride layer (220/206C) is a conformal layer following the step topography (See Huang Fig. 2).												As to claim 15, Huang in view of Hohage further discloses wherein the SiC layer (220/206B) is electrically floating (See Huang Fig. 2 and Hohage Fig. 2) (Notes: the SiC layer is sandwiched by the SiN layers such that it is electrically floating).				As to claim 16, Huang further discloses wherein the high voltage electrically conductive structure (218) is configured to operate at a voltage equal to or greater than 0.6 kV or 1 kV or 2 kV or 3 kV or 4 kV or 5 kV or 6 kV or 6.5 kV (See Fig. 2).			Further, the claim limitation “is configured to operate at a voltage equal to or greater than 0.6 kV or 1 kV or 2 kV or 3 kV or 4 kV or 5 kV or 6 kV or 6.5 kV” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).													As to claim 17, Huang further discloses wherein the high voltage semiconductor device is one of an IGBT, FET, diode, thyristor, GTO, JFET, MOSFET, BJT, and HEMT As to claim 18, Huang further discloses wherein the step topography is formed by a p-ring edge (See Fig. 2) (Notes: the limitation “p-ring edge” does not specify any specific structure such that Huang meets the claimed limitation. It appears such a “p-ring edge” is an interconnect structure connected to an impurity region. Kahlil et al. (US 2020/0075479 A1) teaches applying an interconnect structure (52, 54, 68, 86) having an interconnection edge (See Fig. 2, ¶ 0023, ¶ 0024, ¶ 0025, ¶ 0027) such that appropriate bias can be applied as required).										As to claim 19, Huang further discloses wherein the step topography is formed by a field plate edge (See Fig. 2) (Notes: the limitation “field plate edge” does not specify any specific structure such that Huang meets the claimed limitation. Further, Kahlil et al. (US 2020/0075479 A1) teaches applying an interconnect structure (52, 58) having a field plate edge (See Fig. 2, ¶ 0017, ¶ 0023, ¶ 0024, ¶ 0025, ¶ 0027) such that a field control/shield can be applied as required).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0001633 A1 to Huang et al. (“Huang”) and U.S. Patent Application Publication No. 2008/0286966 A1 to Hohage et al. (“Hohage”) as applied to claim 1 above, and further in view of EP 1 233 449 A2 to Maex et al. (“Maex”). The teachings of Huang and Hohage have been discussed above. 												As to claim 4, although Hohage discloses the SiC layer (206B) (See ¶ 0049), .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0001633 A1 to Huang et al. (“Huang”) and U.S. Patent Application Publication No. 2008/0286966 A1 to Hohage et al. (“Hohage”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0022343 A1 to Lin et al. (“Lin”). The teachings of Huang and Hohage have been discussed above. 							As to claim 9, although Huang discloses wherein: the step topography comprises a horizontal base and a vertical sidewall; and the vertical sidewall has a height (See Fig. 2), Huang and Hohage do not further disclose wherein the height is equal to or greater than 0.5 μm or 1 μm or 2 μm or 3 μm or 5 μm or 7 μm or 10 μm. 		However, Lin does disclose wherein the height is equal to or greater than 0.5 μm or 1 μm or 2 μm or 3 μm or 5 μm or 7 μm or 10 μm (See Fig. 5, ¶ 0027, ¶ 0033).			In view of the teaching of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang to have wherein the height is equal to or greater than 0.5 μm or 1 μm or 2 μm . 
Claims 1, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0022343 A1 to Lin et al. (“Lin”) in view of U.S. Patent Application Publication No. 2008/0286966 A1 to Hohage et al. (“Hohage”).												As to claim 1, although Lin discloses a high voltage semiconductor device, comprising: a high voltage electrically conductive structure (36); a step topography at or in the vicinity of the high voltage electrically conductive structure (36); and a layer stack (38, 39, 40/50, 54, 56) covering the step topography, the layer stack (38, 39, 40/50, 54, 56) comprising: an electrically insulating buffer layer (38/54); and a silicon nitride layer (39/56) (See Fig. 8, Fig. 9, ¶ 0027, ¶ 0029, ¶ 0030, ¶ 0031, ¶ 0032) (Notes: “high voltage” is a relative term such that the limitation is met by applying a relatively high bias to the semiconductor device), Lin does not further disclose the layer stack comprising: a SiC layer over the electrically insulating buffer layer; and the silicon nitride layer over the SiC layer or a nitrided surface region of the SiC layer.				However, Hohage does disclose the layer stack (206) comprising: a silicon nitride layer (206) or a SiC layer (206A) and a silicon nitride layer (206B) over the SiC layer (206A) or a nitrided surface region of the SiC layer (206A) (See Fig. 2, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0046, ¶ 0047, ¶ 0049, ¶ 0050).						In view of the teaching of Hohage, it would have been obvious to one of ordinary As to claim 6, Lin further discloses wherein the electrically insulating buffer layer (38/54) is an oxide layer (¶ 0029, ¶ 0031).							As to claim 8, Lin discloses further comprising: an imide layer (40) over the silicon nitride layer (39) or over the nitrided surface region of the SiC layer (See ¶ 0029, ¶ 0030).

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Jeon et al. (US 2020/0013886 A1).										Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815